Citation Nr: 0928957	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1949 to 
April 1955.  He also was a member of the Air National Guard 
(ANG)/U.S. Air Force Reserve (USAFR) from 1961 to 1965, and 
from 1972 to 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claim.

In August 2006, the Veteran testified at a hearing at the RO 
before a local Decision Review Officer (DRO).  Then in March 
2007, he appeared at a Board hearing via video conference 
before the undersigned Acting Veterans Law Judge (VLJ) of the 
Board.  Transcripts of both proceedings are associated with 
the claims file.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
bilateral glaucoma is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

Bilateral glaucoma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1106, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.1(k), 3.6(a),(c)(3), 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
March 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    A March 2006 
supplemental RO letter provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, in the decision 
reached below, the Board denies the appeal.  Thus, assignment 
of a disability rating or effective date will not be a 
factor.  Thus, no prejudice has inured to the Veteran.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In light of these factors, the Board finds all VCAA 
notice requirements were complied with.  See 38 C.F.R. 
§ 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While he may not 
have received full notice prior to the initial decision, 
after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
via the presentation of pertinent evidence and testimony.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In 
sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Thus, the Board may address the merits of 
the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
Although the May 2009 VA examination was conducted by an 
optometrist, the report and opinion were reviewed and 
confirmed by an ophthalmologist.  The provided report 
substantially complies with the requests of the prior remand 
in this case.  The Board finds the available medical evidence 
is sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 106; 
38 C.F.R. § 3.6(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The Veteran has consistently provided a history of having 
contracted hepatitis with yellow jaundice in 1954 while he 
was serving in the Republic of Korea, for which he received 
inpatient treatment in a hospital in Japan.  He asserts that 
his eventual development of bilateral glaucoma is causally 
linked to his yellow jaundice, and that his deceased 
ophthalmologist, Dr. F, told him that might be the case.

Despite the RO's repeat efforts to obtain the Veteran's 
service treatment records related to his tour of active 
service between 1949 and 1955, they are not available.  The 
National Personnel Records Center was able to provide 
information from the Surgeon General of the U.S. Army, which 
is transcribed from hospital admissions cards.  The Army 
Surgeon General's report notes data files for the period 
1942-1945 and 1950-1954 were searched.  The sole record 
provided notes the Veteran's admission in December 1950 with 
a diagnosis of an acute situational maladjustment.  He was 
evacuated to Walter Reed Army Hospital and admitted to the 
neuropsychiatric ward.  No further entries related to the 
Veteran are noted.

ANG/USAFR service personnel records note the Veteran was in a 
civilian status from April 1955 to March 1962, for 2 days in 
early-March 1965, and from March 1969 to February 1972.  
There are no treatment records, private or otherwise, 
associated with those breaks in service.  The Veteran 
indicated on his February 1972 Report of Medical History for 
his examination for enlistment that he had a prior history of 
hepatitis and yellow jaundice, and that he was hospitalized 
for 6 weeks in 1954.  The examiner noted he had been 
asymptomatic since.  The February 1972 Report Of Medical 
Examination For Enlistment notes the Veteran's visual acuity 
as 20/20 bilaterally, and his eyes are assessed as normal.  
He was deemed physically fit for continued membership in the 
ANG/USAFR.

ANG/USAFR service treatment records note the Veteran's 
complaint of eye irritation in July 1975.  He reported he 
removed a particle of dirt from his right eye while on the 
firing range.  Examination of the right eye revealed no 
particle.  He was administered eye drops and told to see a 
doctor if the pain persisted.  There are no subsequent eye-
related entries until 1977.
A May 1977 Clinical Record notes intraocular tension of 17 mm 
Hg in the right eye, and 21 mm Hg in the left eye, which the 
examiner assessed as normal.  This check was apparently 
associated with the Veteran's periodic physical examination 
in May 1977.  The May 1977 Report Of Examination, Periodic, 
notes his visual acuity was 20/20 in the right eye and 20/50 
in the left eye.  His eyes were assessed as normal.  The 
examiner's notation related to the Veteran's visual acuity is 
illegible.  His entry in Block 75, Recommended Specialist 
Examinations, apparently generated the consult for the 
intraocular tension test.  In July 1977, the Veteran 
complained of itching of the right eye.  He was given Visine 
eye drops and was to see the doctor that same afternoon, but 
there is no subsequent entry related to eye complaints.  The 
next entry of that same day notes the Veteran's weight and 
that he would be removed from the weight control program.

The September 1979 Report Of Examination, Periodic, notes the 
Veteran's visual acuity was 20/20 in the right eye and 20/70 
in the left eye.  The examiner noted he had used eye drops 
for increased left eye intraocular pressure over the prior 4 
months.  A private September 1979 report from a Dr. M, dated 
two days after the examination report, notes the Veteran was 
discovered in August 1979 to have monocular glaucoma of the 
left eye, and he was started on Timoptic 0.25 percent every 
12 hours.

A January 1982 letter from Dr. F to the Veteran's commander 
notes Dr. F had treated the Veteran since March 1981, a 
diagnosis of chronic narrow angle glaucoma was made, and a 
positive dilation test occurred.  Peripheral iridectomies had 
been performed on both eyes, and the Veteran's situation had 
improved.  Dr. F noted the Veteran's left eye, however, was 
impaired with only 20/300 vision, while the right eye saw 
20/15 at distance and 4-point type at near.  A mixed 
mechanism glaucoma was suspected, as treatment was still 
needed to control intraocular pressure.  Dr. F noted the left 
eye impairment was likely to be permanent.  He made no 
mention of any history of hepatitis with yellow jaundice or 
any other linkage with the Veteran's active service or a tour 
active duty for training or inactive duty for training.  He 
noted in the letter that the Veteran had asked him to write 
it so he would not have to go to California for a 2-week tour 
of active duty for training.

The Veteran noted at the hearing that Dr. Freedman is now 
deceased.  The successors to his practice informed VA that 
any records related to the time frame Dr. F treated the 
Veteran had been destroyed.  The case was remanded for an 
examination, as the Veteran had failed to report for 
previously scheduled examinations.

In a hand-written March 2005 private medical note Dr. S. of 
the Yale Eye Center noted the Veteran had hepatitis and 
jaundice during active service and since had multiple ocular 
problems with legal blindness which may be service connected.  
No rationale for the opinion was provided.

A May 2009 VA examination report notes the examiner conducted 
a review of the claims file, and that the Veteran told him he 
was diagnosed during reserve training after he reported 
having trouble seeing the target at the firing range.  The 
Veteran also noted Dr. F had told him there might be a 
linkage between his hepatitis and yellow jaundice and his 
glaucoma, but no other physician had since confirmed any 
connection.  He also told the examiner the military 
periodically checked his eyes, but he was unsure if glaucoma 
testing was conducted.  He noted his vision was good overall 
when he was discharged in 1955, but he had noticed floaters 
after his discharge.  The Veteran also reported he boxed 
during his active service and may have been hit in the eye, 
but he did not recall a specific eye injury.  He also denied 
any post-service eye injury.

Following examination of the Veteran, the examiner diagnosed 
bilateral end stage glaucoma, legal blindness.  There is no 
light perception vision in the left eye, and advanced visual 
field loss in the right eye, which has 20/400 acuity.  The 
examiner noted that based upon a review of the claims file he 
was unable to determine the exact time glaucoma damage 
occurred, but that the records of 1979 indicated the Veteran 
already had advanced disease in the left eye at the time of 
the diagnosis, which is likely from chronic angle closure 
attacks of unknown onset-which was the process noted in Dr. 
F's 1982 letter.  The examiner opined that, while the 
Veteran's glaucoma presented while he was in the reserves, it 
most likely it is not causally linked to his active service.

As for a medical linkage between the Veteran's glaucoma and 
his reported in-service hepatitis with yellow jaundice, the 
examiner noted there is no supportive evidence in the related 
medical literature to support such a correlation.  The 
examination report notes the examiner is an optometrist.  It 
also notes that an ophthalmologist reviewed the case and 
concurred with the optometrist's findings and opinion.

The Board first considers the Veteran's assertion of having 
experienced hepatitis with yellow jaundice in 1954 during his 
active service.  Although there are no service treatment 
records to support this, or any interim private records 
extant that might document a reported history, the Board 
finds no basis on which to reject the Veteran's report-
especially since there was at least one instance where he 
indicated it on a Report of Medical History for an ANG/USAFR 
periodic physical examination.  

The Board also notes that the March 2005 report from Dr. S. 
of the Yale Eye Center indicates the Veteran's multiple 
ocular problems with legal blindness may be service 
connected.  The Board, however, finds this opinion to be too 
speculative to be of any probative weight, in that Dr. S 
noted the Veteran's glaucoma "may be service connected" to 
the Veteran's in-service hepatitis with yellow jaundice 
episode.  Such language, unsupported by any identified 
medical or scientific rationale, is not considered to be 
probative of the present claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions expressed in terms of 
"may" also implies "may" or "may not"' and are 
speculative).  Thus, the Board accords no weight to Dr. S' 
opinion.  The same result applies the Veteran's report that 
Dr. F. told him there might be a connection.  Putting aside 
the uncertainties inherent in a lay person reporting what a 
physician may have told him, see e.g., Robinette v. Brown, 8 
Vet. App. 69, 77 (1995), Dr. F's putative opinion is still 
tentative and speculative.

The Board finds the VA examiners' opinions of no medical 
linkage are supported by the evidence of record.  The Board 
further finds nothing documented in the ANG/USAFR service 
treatment records indicates another event, injury or 
otherwise, that may have been a service-related genesis for 
the Veteran's development of glaucoma.  The opinions of May 
2009 VA examiners are also shown to have included a search of 
medical literature in considering a possible nexus between 
hepatitis and glaucoma.  These opinions are persuasive.  
Thus, the Board finds the preponderance of the evidence is 
against the Veteran's claim.  38 C.F.R. § 3.303.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for bilateral glaucoma is 
denied



____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


